Opinion by
Oliver, P. J.
A Government chemist testified that he analyzed a sample of the merchandise and found it to consist of synthetic phenolic resin cemented to a piece of galalith, the proportions being approximately 80 percent resin and 20 percent galalith. He also stated that the synthetic resin had no filler and did not'serve as a binding agent. By stipulation entered into between the respective parties the record in Abstract 45795 was received in evidence. On the record presented the merchandise in question was found to be a manufacture of synthetic phenolic resin and accordingly was held dutiable at 20 percent under paragraph 1558 as claimed.